DETAILED ACTION
Claims 1-12 are pending. Claims 1-12 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Contingent Clauses-MPEP 2111.04
Regarding the limitations of “when; if,” in the method claim 1-11.

Claim 5 is a method claim and recites the limitation of “triggering a training step when the number of matches of the feature descriptors of the detected features of the environment with the feature descriptors stored in the digital map is less than a predefined threshold.” The limitation of “triggered a training step” has been addressed and although all of the limitans of claim 5 have been addressed, the limitation of “when the number of matches of the feature descriptors of the detected features of the environment with the feature descriptors stored in the digital map is less than a predefined threshold.” Does not further limit the scope of the claim as the contingent limitation ‘when’ makes the claim language optional and does not require the steps to be performed.   MPEP 2111.04 also applies to the method claim 6; “step of automatically driving the vehicle into the parking slot only when the matches in the cell” and claim 8 “identifying the time when the method is mature enough”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 8; the term “Enough” is a relative term which renders the claim indefinite. The term “Enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim reads “weighting the cells according to the matches in each cell, respectively, identifying the time when the method is mature enough for robustly performing the replay step by identifying that the deviation in the weight of the cells is less than a predefined threshold”. ‘Enough’ is defined in the specifications as mere 40 cm to the front and rear of the vehicle relating to the ultrasonic sensors that help the driver. Here ‘enough’ is related to ultrasonic sensors and not ‘time’ or ‘cells’.  

Regarding claim 6, the phrase "so as to" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like" or “so as to”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charlson US 20190016331.

Regarding claim 1, Charlson teaches a method for automatically parking a vehicle in a parking slot, comprising: 

manually driving the vehicle into the parking slot in a training step; and (Charlson Para 26; as autonomous vehicle 120 traverses path of travel 130 for a first time (e.g., under human driver control), driver parameters may be recorded.)

thereafter, automatically driving the vehicle into the parking slot in a replay step, wherein the step of manually driving the vehicle into the parking slot comprises: 

(Charlson para 27 and 34; At least a subset of the aforementioned sensors of sensor platform 121 may be used to localize autonomous vehicle 120 relative to its environment and objects within the environment, to establish a preprogrammed path [preprogrammed path must be stored on a travel map] of travel.) Also (Charlson para 36-37; autonomy controller 150 may be configured to generate and store data representing a path of travel as, for example, a preprogrammed path of travel that facilitates customized parking adapted to a user's preference in positioning and orienting autonomous vehicle 120 at a parking spot 106.)

storing feature descriptors of detected features of the environment in the digital map, and (Charlson para 34; Map manager 152 may also be configured to generate a dynamic representation of map data 151 by fusing or combining static map data (e.g., image data representing visual characteristics of roadway 126 and static objects, such as lamp post 170, tree 172, etc.) and dynamic map data to form dynamic map data 151. temporally static may be added or removed dynamically from a mapped environment.) Also (Charlson para 36-37; autonomy controller 150 may be configured to generate and store data representing a path of travel as, for example, a preprogrammed path of travel that facilitates customized parking adapted to a user's preference in positioning and orienting autonomous vehicle 120 at a parking spot 106.)

wherein the step of automatically driving the vehicle into the parking slot comprises: 

detecting information of features of the environment of the vehicle corresponding to the driven trajectory, (Charlson para 34, dynamic map [driven trajectory] data may include data representing objects detected via image capture)

matching feature descriptors of the detected features of the environment with the feature descriptors stored in the digital map, and (Charlson para 30; Reference point 127 may be identified relative to external objects and surfaces of an external environment (or scene), and may be correlated to a position on a roadway 126, which may be described in map data 151.)

re-localizing the vehicle against the trajectory stored in the digital map in order to navigate the vehicle along the stored trajectory into the parking slot, (Charlson para 27; sensor platform 121 may be used to localize [re-localizing, i.e. continues sensors not a onetime sensor] autonomous vehicle 120 relative to its environment and objects within the environment (e.g., relative to a lamp post 170, a tree 173, and the like), and relative to a position in a global coordinate system (e.g., using GPS coordinates).) Also para 35

repeating the step of automatically driving the vehicle into the parking slot for multiple times, further comprising: 

(Charlson para 34; the objects may have attributes indicative of dynamism, such as a pedestrian or a cyclist. In at least one case, dynamic map data may include temporally-static objects (e.g., semi-static objects) [counting the matches of static objects vs. dynamic objects], which may be temporally static for a certain duration of time (e.g., during construction or times of day)).  Counting here is interpreted as matching static objects on to a map as described by Applicant’s specifications relating to Fig.2 and Fig, 3. 

deleting a feature descriptor stored in the digital map when the number of matches for this feature descriptor does not exceed a predefined threshold after a predefined number of repetitions of the step of automatically driving the vehicle into the parking slot. (Charlson para 34, the objects may have attributes indicative [thresholds] of dynamism, such as a pedestrian or a cyclist. In at least one case, dynamic map data may include temporally-static objects (e.g., semi-static objects), which may be temporally static for a certain duration of time (e.g., during construction or times of day) and may be added or removed [removed based on at least time of day not meeting the threshold] dynamically from a mapped environment.)

Regarding claim 2, Charlson teaches all of the limitations of claim 1 and further teaches, wherein automatically driving the vehicle into the parking slot further comprises: storing feature descriptors of detected features of the environment in the digital map. (Charlson para 34; static objects, such as lamp post 170, tree 172, etc.) and dynamic map data may be added or removed dynamically from a mapped environment.)

Regarding claim 3, Charlson teaches all of the limitations of claim 2 and further teaches, wherein automatically driving the vehicle in the parking slot further comprises: storing feature descriptors of detected features of the environment in the digital map only when the feature complies with a predefined quality measure. (Charlson para 34; dynamic map data may include temporally-static objects (e.g., semi-static objects), which may be temporally static for a certain duration of time (e.g., during construction or times of day) [predefined quality measure i.e. time, resolution para 33] and may be added or removed dynamically from a mapped environment.)

Regarding claim 4, Charlson teaches all of the limitations of claim 2 and further teaches, wherein the number of feature descriptors stored during the steps of automatically driving the vehicle in the parking slot is equal or less than the number of feature descriptors deleted. (Charlson para 34; temporally-static objects include a parked car in a driveway, both of which may be omitted initially from map data 151. However, a parked car may be included in a dynamic representation of map data 151 as an object in a map as the object is captured.) it is noted regarding “equal to” the map is just updated with not changes; but regarding “less than” if the parked care is moved when the area map is updated it omitted or deletes the parked car as it is no longer there and as such the feature descriptors stored is equal to or less that the number of features descriptors deleted.

Regarding claim 5, Charlson teaches all of the limitations of claim 2 and further teaches, further comprising: deleting the trajectory and all feature descriptors stored in the digital map and triggering a training step when the number of matches of the feature descriptors of the detected features of the environment with the feature descriptors stored in the digital map is less than a predefined threshold. (Carlson para 73; A moved object 709 or parked vehicle 777 may be an obstruction 790 that may prevent autonomous vehicle 720 from being able to park in an orientation and position associated with preprogrammed path of travel 745. Device 742 may include any sensor implemented in autonomous vehicle 720, such as a camera, radar, lidar, etc. Device 742 also may include a processor and memory configured to generate executable instructions to change or update a macro application and a preprogrammed path of travel that may be affected by obstruction 790. Device 742 may transmit data 736 representing either spatial data associated with garage 702 or updated executable instructions, or both. Data 736 may be used by an autonomy controller to modify a functionality of a macro application to implement a modified preprogrammed path of travel 745 to park in a customized orientation and position at position 720c.) Carlson para 73 clearly states that if the soundings change, i.e. moving object or parked vehicle, the preprogramed path of travel is no longer relied upon and other sensor devices are used such as cameras. 

Regarding claim 6, Charlson teaches all of the limitations of claim 1 and further teaches, wherein the digital map comprises a spatial grid with multiple cells so as to each feature (Carlson; Fig.8 spatial grid #810 and multiple parking cells)

wherein the steps of automatically driving the vehicle in the parking slot further comprising: 

counting the matches of the feature descriptors of the detected features of the environment with the feature descriptors stored in the digital map for each cell of the spatial grid, and (Charlson para 34; the objects may have attributes indicative of dynamism, such as a pedestrian or a cyclist. In at least one case, dynamic map data may include temporally-static objects (e.g., semi-static objects) [counting the matches of static objects vs. dynamic objects], which may be temporally static for a certain duration of time (e.g., during construction or times of day)).  Counting here is interpreted as matching static objects on to a map as described by Applicant’s specifications relating to Fig.2 and Fig, 3.

deleting a feature descriptor stored in the digital map when the number of matches for this feature descriptor does not exceed a predefined threshold after a predefined number of repetitions of the step of automatically driving the vehicle into the parking slot only when the matches in the cell to which this feature descriptor is associated does not exceed a predefined threshold. (Charlson para 34, the objects may have attributes indicative [thresholds] of dynamism, such as a pedestrian or a cyclist. In at least one case, dynamic map data may include temporally-static objects (e.g., semi-static objects), which may be temporally static for a certain duration of time (e.g., during construction or times of day) [matches a predefined threshold] and may be added or removed [removed based on at least time of day not meeting the threshold] dynamically from a mapped environment.)

Regarding claim 7, Charlson teaches all of the limitations of claim 6 and further teaches, further comprising: 

defining a feature as a backbone feature, the feature descriptor of which cannot be deleted in the digital map, (Charlson para 34; static map data.) Static is not removable where vs. temporally-static, semi-static and dynamic data can be added and removed. 

if after a predefined number of repetitions of the step of automatically driving the vehicle into the parking slot the number of matches for this feature descriptor exceeds a predefined threshold and if the matches in the cell to which this feature descriptor is associated also exceeds a predefined threshold. (Charlson para 34, dynamic map data may include temporally-static objects (e.g., semi-static objects), which may be temporally static for a certain duration of time (e.g., during construction or times of day) [exceeds and matches a predefined threshold] and may be added or removed dynamically from a mapped environment.) 

Regarding claim 8, Charlson teaches all of the limitations of claim 6 and further teaches, further comprising: 

 (Charlson para 34, dynamic map data may include temporally-static objects (e.g., semi-static objects), which may be temporally static for a certain duration of time (e.g., during construction or times of day) [exceeds and matches a predefined threshold] and may be added or removed dynamically from a mapped environment.) It is noted that ‘enough’ is defined in the specifications as mere 40 cm to the front and rear of the vehicle. Here ‘enough’ is related to ultrasonic sensors and not ‘time’ or ‘cells’.

Regarding claim 9, Charlson teaches all of the limitations of claim 1 and further teaches wherein the digital map is comprised of multiple frames which are associated with consecutive points in time, the frames being a two dimensional digital representation of the environment of driven trajectory. (Charlson para 33; Thus, map data 151 may include images depicted in the visible light spectra, the infrared light spectra, or the like. Map data 151 may also include any type of map data, such as 2D map data, 3D map data, 4D map data (e.g., includes three dimensional map data at a particular point in time), or the like.) Also (Charlson para 27; sensors include one or more image capture devices (e.g., image sensors or cameras to capture video [2D multiple frames points in time] including high definition, or “HD,” cameras))

Regarding claim 10, Charlson teaches all of the limitations of claim 1 and further teaches, wherein detected information of features of the environment of the vehicle is represented by (Charlson para 27, sensors include one or more image capture devices (e.g., image sensors or cameras to capture video including high definition, or “HD,” cameras), one or more radar devices (e.g., short-range radar, long-range radar, etc.), one or more LIDAR devices, one or more sonar devices (or sensors configured to detect ultrasound),)

Regarding claim 11. Claim 11 is broader in scope then claim 1 and is fully rejected using the same rejections as made to claim 1. 

Regarding claim 12. Claim 12 is broader in scope then claim 1 and is fully rejected using the same rejections as made to claim 1. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664